 

--------------------------------------------------------------------------------

Exhibit 10.1
 
OTTER TAIL CORPORATION
2014 STOCK INCENTIVE PLAN
2014 PERFORMANCE AWARD AGREEMENT


This Performance Award Agreement is between Otter Tail Corporation, a Minnesota
corporation (the “Corporation”), and you, as an employee of the Corporation,
effective as of the date of grant (the “Grant Date”) set forth in the attached
Performance Award Certificate.
 
WHEREAS, the Corporation, pursuant to the Otter Tail Corporation 2014 Stock
Incentive Plan (the “Plan”), wishes to grant to you the opportunity and right to
receive a number of the Corporation’s Common Shares, par value $5.00 per share
(the “Common Shares”), subject to the terms and conditions contained in this
Agreement and in the attached Performance Award Certificate, which is made a
part of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Corporation and you hereby agree as follows:
 
1.           Performance Award. The Corporation hereby grants to you, effective
as of the Grant Date, a Performance Award representing the right to receive a
specified number of Common Shares, as set forth in the attached Performance
Award Certificate and subject to the terms and conditions set forth in this
Agreement, the Performance Award Certificate and the Plan. The Performance
Award, to the extent it becomes payable, shall be paid in Common Shares of the
Corporation (the “Shares”).
 
2.           Performance Period and Performance Goals. The performance period
for purposes of determining whether the Performance Award will be paid shall be
January 1, 2014 through December 31, 2016 (the “Performance Period”). The
performance goals for purposes of determining whether, and the extent to which,
the Performance Award will be paid are set forth in Exhibit 1 to this Agreement,
which Exhibit is made a part of this Agreement.
 
3.           Payment. Subject to the provisions of Sections 4 and 5 of this
Agreement, the Performance Award shall be paid within 59 days after the January
15 following the end of the Performance Period after the Compensation Committee
of the Corporation’s Board of Directors (the “Committee”) determines, in its
discretion, whether and to what extent the performance goals have been achieved
in accordance with the terms set forth in Exhibit 1 to this Agreement.
 
4.           Forfeiture; Early Vesting. Notwithstanding the provisions of
Section 3 of this Agreement, in the event your employment is terminated during
the Performance Period, the Performance Award and your right to receive any
Shares shall be immediately and irrevocably forfeited, unless such termination
is by reason of:
 
  (a)           disability (as determined under any long-term disability program
then maintained by the Corporation or any of its Affiliates that is applicable
to you),
 

 

 

 

 
  (b)           retirement (normal or early retirement under any retirement plan
of the Corporation or any of its Affiliates that is applicable to you), provided
you are at least 62 years old at the time of such retirement.
 
  (c)           death,
 
  (d)           your resignation for “Good Reason” (as defined in your Executive
Employment Agreement, dated on or before the Grant Date, between the Corporation
and you), or
 
  (e)            your termination “Without Cause” (as defined in your Executive
Employment Agreement, dated on or before the Grant Date, between the Corporation
and you).
 
In the event your employment is terminated during the Performance Period for one
of the reasons enumerated in clauses (a) through (c) above, then you or your
estate shall be entitled to receive a payment of the Performance Award based on,
and assuming that, the performance goal would be achieved at the Target level,
as set forth in Exhibit 1 to this Agreement. Such payment shall be made as soon
as administratively feasible following your separation from service. In the
event your employment is terminated during the Performance Period for one of the
reasons enumerated in clause (d) or (e) above or retirement before age 62, then
you shall be entitled to receive a pro rata payment of the Performance Award
based on the performance of the Company against the performance goal as of the
date of such termination, as set forth in Exhibit 1 to this Agreement. If a
payment is made pursuant to this Section 4, no payment shall be made pursuant to
Section 3 of this Agreement.
 
5.           Change in Control. Notwithstanding the provisions of Section 3 of
this Agreement, in the event of a “Change in Control” (as defined in the Change
in Control Severance Agreement, dated on or before the Grant Date, between the
Corporation and you) during the Performance Period that occurs prior to your
termination of employment, you shall be entitled to receive a payment of the
Performance Award based on, and assuming that, the performance goal would have
been achieved at the Target level, as set forth in Exhibit 1 to this Agreement.
Such payment shall be made promptly following the date of the Change in Control.
If a payment is made pursuant to this Section 5, no payment shall be made
pursuant to Section 3 of this Agreement. Notwithstanding the forgoing, no amount
shall be paid under this Section 5 unless the event constitutes a “change in the
ownership of the Corporation,” “change in effective control of the Corporation,”
and/or a “change in the ownership of a substantial portion of the Corporation’s
assets” as defined under Treasury Regulation § 1.409A-3(i)(5) or such other
regulation or guidance issued under Section 409A of the Code.
 
6.           Restriction on Transfer. The Performance Award, and the right to
receive Shares, may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered, other than by will or the laws of descent
and distribution, and no attempt to transfer the Performance Award, and the
right to receive the Shares, whether voluntary or involuntary, by operation of
law or otherwise, shall vest the transferee with any interest or right in or
with respect to the Performance Award or the Shares. No transfer by will or the
applicable laws of descent and distribution of the Performance Award shall be
effective to bind the Corporation unless the Committee shall have been furnished
with written notice of such transfer and a copy of the will or such other
evidence as the Committee may deem necessary to establish the validity of the
transfer.
 

2

 

 

 
7.           Issuance of Shares. After the Performance Award becomes payable
pursuant to Section 3, 4 or 5 hereof, and following payment of the applicable
withholding taxes pursuant to Section 8 hereof, the Corporation shall promptly
cause to be issued a certificate or certificates, registered in your name or in
the name of your legal representatives, beneficiaries or heirs, as the case may
be, representing the Shares (less any shares withheld to pay withholding taxes)
and shall cause such certificate or certificates to be delivered to you or your
legal representatives, beneficiaries or heirs, as the case may be.
 
8.           Income Tax Matters.
 
  (a)           You acknowledge that you will consult with your personal tax
advisor regarding the income tax consequences of the grant of the Performance
Award, the receipt of Shares upon any payment of the Performance Award, the
subsequent disposition of the Shares and any other matters related to this
Agreement. In order to comply with all applicable federal or state income tax
laws or regulations, the Corporation may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are your sole and absolute responsibility, are
withheld or collected from you.
 
  (b)           In accordance with the terms of the Plan, and such rules as may
be adopted by the Committee under the Plan, you may elect to satisfy your
federal and state income tax withholding obligations arising from the receipt of
the Shares by (i) delivering cash, check (bank check, certified check or
personal check) or money order payable to the order of the Corporation, (ii)
having the Corporation withhold a portion of the Shares otherwise to be
delivered having a Fair Market Value equal to the amount of such taxes, or (iii)
delivering to the Corporation Common Shares having a Fair Market Value equal to
the amount of such taxes. The Corporation will not deliver any fractional Share
but will pay, in lieu thereof, the Fair Market Value of such fractional Share.
Your election must be made on or before the date that the amount of tax to be
withheld is determined.
 
9.           Miscellaneous.
 
  (a)           Notwithstanding the foregoing, to the extent that any payment
due hereunder is (i) deferred compensation subject to section 409A of the
Internal Revenue Code, and (ii) is payable to a specified employee (as that term
is defined in section 409A), and (iii) is payable on account of the specified
employee’s separation from service (as that term is defined in section 409A),
payment of any part of such amount that would have been made during the six (6)
months following the separation from service shall not then be paid but shall
rather be paid on the first day of the seventh (7th ) month following the
separation from service.
 

3

 

 

 
 
(i)
For this purpose, specified employees shall be identified by the Corporation on
a basis consistent with regulations issued under section 409A, and consistently
applied to all plans, programs, contracts, etc. maintained by the Corporation
that are subject to section 409A.

 
 
(ii)
For this purpose “termination of employment” shall be defined as “separation
from service” as that term is defined under section 409A.

 
 
(iii)
To the extent that 409A is applicable to this Agreement, this Agreement shall be
construed and administered to comply with the rules of section 409A. Neither the
Corporation nor any of its officers, directors, agents or affiliates shall be
obligated, directly or indirectly, to any participant or any other person for
any taxes, penalties, interest or like amounts that may be imposed on the
participant or other person on account of any amounts under this Plan or on
account of any failure to comply with any Code section.



  (b)           Nothing contained in this Agreement or the Plan shall confer on
you any right to continue in the employ of the Corporation or any Affiliate or
affect in any way the right of the Corporation or any Affiliate to terminate
your employment at any time.
 
  (c)           You shall not have any rights of a holder of Common Shares
unless and until Shares are actually issued to you after the end of the
Performance Period as provided in this Agreement.
 
  (d)           The Corporation shall not be required to deliver any Shares
until the requirements of any federal or state securities laws, rules or
regulations or other laws or rules (including the rules of any securities
exchange) as may be determined by the Corporation to be applicable are
satisfied.
 
  (e)           This Agreement is subject to the terms of the Plan. Terms used
in this Agreement which are not defined herein shall have the respective
meanings given to such terms in the Plan. A copy of the Plan is available to you
upon request.
 
  (f)            This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Minnesota, without giving effect to the
conflicts of laws principles thereof.
 
  (g)           Headings in this Agreement are for convenience of reference only
and shall not be deemed in any way to be material or relevant to the
construction or interpretation of this Agreement or any provision hereof.
 
  (h)           THIS PERFORMANCE AWARD AGREEMENT IS ATTACHED TO AND MADE A PART
OF A PERFORMANCE AWARD CERTIFICATE AND SHALL HAVE NO FORCE OR EFFECT UNLESS SUCH
PERFORMANCE AWARD CERTIFICATE IS DULY EXECUTED AND DELIVERED BY THE CORPORATION
AND YOU.
 
* * * * * * * *
 

4

 

 

 
OTTER TAIL CORPORATION
2014 STOCK INCENTIVE PLAN
 
PERFORMANCE AWARD CERTIFICATE
 
This certifies the Performance Award, as specified below, has been granted under
the Otter Tail Corporation 2014 Stock Incentive Plan (the “Plan”), the terms and
conditions of which are incorporated by reference herein and made a part hereof.
In addition, the award shown in this Certificate is nontransferable and is
subject to the terms and conditions set forth in the attached 2014 Performance
Award Agreement of which this Certificate is a part.
 
[Name and Address of the Participant]
 
[Social Security Number of the Participant]
 
You have been granted the following Award:
 
Grant Type:
 
Performance Award
Target Number of Common Shares Subject to Award:
   
 
Maximum Number of Common Shares Subject to Award:
   
 
Grant Date:
 
April 14¸ 2014
Performance Period:
 
January 1, 2014 – December 31, 2016
Performance Goals:
 
Set forth in Exhibit 1 to the 2014 Performance Award Agreement

 
By the Corporation’s and your signature below, it is agreed that this
Performance Award is governed by the terms and conditions of the Performance
Award Agreement, a copy of which is attached and made a part of this document,
and the Plan.
 
 

   
OTTER TAIL CORPORATION
 
 
  By:       Edward J. McIntyre     Its: Chief Executive Officer

 

    [Name of Participant]

 

 

 

 

 
Exhibit 1
 
Performance Goals for Three-Year Performance Period
(January 1, 2014 – December 31, 2016)



   
Threshold
Target
Maximum
Performance Goal
Otter Tail TSR performance relative to peer group
 
<25 %ile
 
25th %ile
 
50th %ile
 
75th %ile
or greater
 
Payment Levels
% of target shares
0%
50%
100%
150%



n
Amounts payable for performance will be treated linearly from threshold to
target and from target to maximum.

n
Total Shareholders Return (TSR) = stock price appreciation plus value of
dividends.

n
Peer group = Edison Electric Institute Index

n
Award capped at Target if there is negative TSR.




 

 